In an action by plaintiff, the lessee of a store in a shopping center, against defendants, the lessors, to recover damages for the breach of their covenant not to lease any other store in the shopping center for the sale of hardware, wallpaper and paints, plaintiff appeals from so much of a judgment of the Supreme Court, Nassau County, rendered June 2, 1960, after a nonjury trial, as awards it nominal damages of six cents. Judgment insofar as appealed from modified on the law and the facts by increasing the award of damages from six cents to $720. As so modified, the judgment is affirmed, with costs to plaintiff. Findings of fact inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, the proof warrants a finding that defendants’ breach of the covenant caused a decrease of $72 a year in the rental value of plaintiff’s store, or a total decrease of $720 over the 10-year term of plaintiff’s lease. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.